Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:'
Johnny Mack Brown appeals the district court’s order granting his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006). ,We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Brown., No. 3:94-cr-00027-jpj-1, 2008 WL 2953733 (W.D.Va. July 30, 2008). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.